J-A19019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JENNIFER PORTALATIN                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ROOSEVELT MCMILLAN                         :
                                               :
                       Appellant               :       No. 951 MDA 2021

                  Appeal from the Order Entered June 14, 2021
                In the Court of Common Pleas of Dauphin County
                   Civil Division at No(s): 2021-CV-00604-AB


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY KING, J.:                            FILED AUGUST 03, 2022

        Appellant, Roosevelt McMillan, appeals from the order entered in the

Dauphin County Court of Common Pleas, which granted the petition filed by

Appellee, Jennifer Portalatin, under the Protection from Abuse (“PFA”) Act, at

23 Pa.C.S.A. §§ 6101-6122. We dismiss the appeal.

        The relevant facts and procedural history of this case are as follows. On

January 25, 2021, Appellee filed a PFA petition against Appellant, alleging

Appellant had choked her, punched her in the face, and pointed a firearm at

her. The court held a PFA hearing on June 14, 2021, at the conclusion of

which the court entered a final PFA order against Appellant for three years.

Appellant timely filed a notice of appeal on July 14, 2021. On July 21, 2021,


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19019-22


the court ordered Appellant to file a concise statement of errors; Appellant

complied.

      Appellant raises the following issues on appeal:

           Were Appellant’s rights violated when he was prohibited
           from providing testimony crucial to determining whether a
           Protection from Abuse Order should be granted?

           Were Appellant’s rights violated when the [c]ourt failed to
           prevent witnesses from being coached by the opposing
           party when it was brought to the attention of the presiding
           judge?

(Appellant’s Brief at 2).

      Preliminarily, appellate briefs and reproduced records must materially

conform to the requirements of the Pennsylvania Rules of Appellate Procedure.

Pa.R.A.P. 2101. “[I]f the defects are in the brief or reproduced record of the

appellant and are substantial, the appeal…may be quashed or dismissed.” Id.

See also Pa.R.A.P. 2111 (regarding required content of appellate brief).

      Importantly, where an appellant fails to properly raise or develop his

issues on appeal, or where his brief is wholly inadequate to present specific

issues for review, a court will not consider the merits of the claims raised on

appeal. Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000) (holding appellant

waived claim where she failed to set forth adequate argument concerning her

claim on appeal; appellant’s argument lacked meaningful substance and

consisted of mere conclusory statements; appellant failed to cogently explain

or even tenuously assert why trial court abused its discretion or made error

of law).    See also Lackner v. Glosser, 892 A.2d 21 (Pa.Super 2006)

                                      -2-
J-A19019-22


(explaining appellant’s arguments must adhere to rules of appellate

procedure, and arguments which are not appropriately developed are waived

on appeal; arguments not appropriately developed include those where party

has failed to cite any authority in support of contention); Estate of Haiko v.

McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating rules of appellate

procedure make clear appellant must support each question raised by

discussion and analysis of pertinent authority; absent reasoned discussion of

law in appellate brief, this Court’s ability to provide appellate review is

hampered, necessitating waiver of issue on appeal).

      Instantly, Appellant’s brief on appeal is woefully deficient. The entire

brief is less than four pages. Appellant does not provide separate sections for

each of the two questions he purports to raise on appeal, in derogation of Rule

2119(a).   See Pa.R.A.P. 2119(a) (regarding argument section of appellate

brief). Appellant does not provide an accurate scope and standard of review

or any case citations for this Court’s scope and standard of review.       See

Pa.R.A.P. 2111(a)(3). More importantly, Appellant cites no law whatsoever to

support his claims. See Pa.R.A.P. 2119(a). Consequently, Appellant’s issues

are waived. See Lackner, supra; Estate of Haiko, supra; Butler, supra.

The defects in Appellant’s brief preclude meaningful review, warranting

suppression of Appellant’s brief and dismissal of the appeal. See Pa.R.A.P.

2101. Accordingly, we suppress Appellant’s brief and dismiss his appeal.




                                     -3-
J-A19019-22




     Appeal dismissed. Case is stricken from the argument list.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/3/2022




                                   -4-